Citation Nr: 1426828	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-39 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for lupus, claimed as due to exposure to toxins at Camp Lejeune, North Carolina.

3.  Entitlement to an initial rating higher than 10 percent for the service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran, Mr. MD and Mr. LC
ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1992, from March 1993 to August 1993 and from November 1994 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona that in relevant part denied service connection for rheumatoid arthritis.   Also on appeal is a September 2009 RO rating decision that granted service connection for a right knee disability, characterized as patellofemoral pain syndrome status post arthroscopic procedures x 2, and assigned a noncompensable (0 percent) rating effective from October 30, 2007.  A rating decision in May 2012 increased the initial rating to 10 percent.  

Finally, also on appeal is a September 2013 RO rating decision that denied service connection for lupus, which the Veteran now asserts is due to exposure to toxins at Camp Lejeune, North Carolina.

The Veteran testified in a hearing before the undersigned Veterans Law Judge in a "Travel Board" hearing at the RO in March 2014; a transcript that hearing is of record.  During the hearing the Veteran submitted additional evidence in the form of a page from service treatment records (STRs) showing she was present in Camp Lejeune, North Carolina in January 1987.  She enclosed a waiver of original RO jurisdiction, and the Board has accordingly accepted the document for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).  

The issues of entitlement to service connection for lupus and evaluation of the service-connected right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have rheumatoid arthritis that became manifest during service or to a compensable degree within the first year after discharge from service.

2.  The Veteran's rheumatoid arthritis was not incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for rheumatoid arthritis are not met. 38 U.S.C.A. § 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO sent the Veteran a letter in December 2007 advising her of the elements required to establish entitlement to service connection, including the disability-rating and effective-date elements, and also advising her of the respective duties of VA and the claimant in obtaining evidence.  The Veteran had ample opportunity to respond prior to the August 2008 rating decision on appeal.  Further, in Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify on that issue has been satisfied.  

In any event, the Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The record also reflects that service treatment records (STRs), service personnel records and available post-service medical evidence identified by the Veteran have been obtained, and appropriate VA examinations have been conducted.  The Board finds the medical evidence of record is sufficient to adjudicate the issue of service connection for rheumatoid arthritis at this point.

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, the Veteran volunteered her treatment history, and the Veteran's representative and the VLJ asked questions concerning symptomatology related to her pending claims as well as the existence of other evidence that should be obtained.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, there has been consideration and compliance with the VCAA provisions.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Applicable Legal Principles

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 
 
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor involves consideration of whether the opinion is supported by a reasoned analysis.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Service treatment records (STRs) relating to the Veteran's active service from September 1986 to September 1992, from March 1993 to August 1993 and from November 1994 to February 1996 are silent in regard to any diagnosed rheumatological or immunological disease.

The Veteran presented to the VA primary care clinic (PCC) in September 2007 to establish care at that facility.  She reported having been diagnosed with rheumatoid arthritis (RA) by a private rheumatologist in 2002 and complained of current pain in all joints including hands, feet and jaw.  Examination confirmed swelling and redness in the hands and jaw; the clinical impression was RA and anemia.

The Veteran had a VA rheumatology consult in October 2007 for evaluation of joint pain "all over" but mainly in the hands, feet and jaw.  The Veteran reported having first been diagnosed five years previously (i.e., approximately 2002) and having been treated in Mexico with several medications.  The Veteran was noted to have previous diagnoses of RA and systemic lupus erythematosus (SLE).  The clinician performed a physical examination and noted observations in detail, including the beginning of deformities in the hands and feet.  The clinical assessment was RA, SLE and possible anti-phospholipid antibodies.  

The Veteran submitted a letter in October 2007 asserting that she experienced bilateral knee pain that began in 1988, during her period of service in the Marine Corps.  In 1993 she joined the National Guard and began to experience not only continued knee pain but additional pain and swelling in multiple joints (hands, feet, knees, arms and jaw) with extreme fatigue.  After July 2006 the Veteran's symptoms became so bad that she consulted an arthritis specialist in Mexico, who performed diagnostics and diagnosed RA.

The file contains a "buddy statement" from Mr. MG dated in December 2007 stating that Mr. MG served with the Veteran in the National Guard during the period 1994 to 1998.  During that period Mr. MG noticed on many occasions that during physical training and field exercises the Veteran would become inexplicably ill and lethargic.

The file also contains a statement dated in December 2007 from Dr. Feliciano Galindo, stating that per his clinical treatment records the Veteran presented in November 1995 with a two-week history of inflamed and painful joints.  In November 2004 she was referred to a rheumatologist and she was subsequently diagnosed with SLE.

A February 2008 VA rheumatology clinic note shows current assessment of Rhuppus syndrome (a rare condition sharing features of RA and SLE) and Jaccoud's arthropathy.  
  
The Veteran was placed on medical leave by her employer from August 2008 to February 2009 due to RA and SLE.

The Veteran's mother submitted a letter in September 2008 stating that when the Veteran's daughter DA was born [in September 1990] the Veteran could not hold or bathe the baby due to her joint pain.  Since that time the Veteran's mother has continued to help the Veteran because the Veteran continues to have fatigue and joint pain.
 
The Veteran submitted a letter to VA in October 2008 asserting her belief that she developed RA as a result of knee injuries in service.  She also stated that she had been diagnosed during service with chondromalacia patella, and that medical treatises suggest that chondromalacia may be a sign of arthritis.

VA rheumatology clinic notes dated in July 2009 show current impression of mixed connective tissue disease (MCTD), a combination of positive ribonucleoprotein (+RNP) with SLE/RA overlap, which was diagnosed in 2007.  

The Veteran had a VA examination in March 2012, performed by a physician who reviewed the claims file.  The examiner noted the Veteran's contention that her claimed RA is related to her knee condition in service, to include synovitis in service.  The examiner performed a clinical examination of the Veteran and noted observations in detail.  As a result of the examination the examiner diagnosed MCTD of the hips, wrists, elbows, shoulders, ankles and hands/fingers.  The examiner also diagnosed a central nervous system disorder (thrombosis, transient ischemic attack or cerebral infarction).  

The examiner stated an opinion that RA (the diagnosis of which had evolved into MCTD) was not likely to have first manifested in service as synovitis of the right knee.  As rationale, the examiner stated that the right knee disorder in service was an isolated knee joint problem.  Although the surgery in 1989 referred to "reactive synovitis" this is a general term for any type of inflammation of the synovia, including when due to trauma or other mechanical causes, and does not imply a systemic inflammatory process such as MCTD.  The other finding was medial plica, implying an irritation of the synovial tissue on the inner side of the knee, which is generally due to trauma or overuse syndrome rather than to systemic inflammatory disease.  The 1991 arthroscopic surgery showed chondromalacia, which is an irritative injury to the patellar cartilage and has no relationship to inflammatory diseases.  There is no evidence for any type of polyarticular or systemic inflammatory condition in service.  Although the exact chronology of the Veteran's inflammatory arthritis/connective tissue disease is unclear, there is no indication that it relates to the knee conditions in service or began in service, but likely began at least several-to-many years post separation from service.

The Veteran and her son testified in her March 2014 Travel Board hearing that she has continuing chronic fatigue and joint pain.

On review of the evidence above, the Board finds at the outset that the Veteran has been diagnosed with RA.  The Veteran's RA appears to be clinically related to MCTD, which in turn is related to SLE, for which the Veteran is also seeking service connection.  While these diseases are clinically interrelated, they represent separate diagnoses, so the Board may adjudicate the issue of entitlement to service connection for RA without prejudicing the pending appeal for service connection for SLE/MCTD.  See Boggs v. Peake, 530 F.3d 1330 (Fed. Cir. 2008).  Further, since a decision on RA would not have a "significant impact" upon the claim for SLE/MCTD, the two claims are not inextricably intertwined for adjudication purposes.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Because the Veteran has diagnosis of RA, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The Veteran is not shown to have had diagnosed RA in service, and the VA examiner stated an opinion, based on review of the record, that the disorder "likely began at least several-to-many years post separation from service."  The Board concludes that RA was not present to a compensable degree within the first year after discharge from service, so the presumption under 38 C.F.R. § 3.309(a) is not applicable.

The Veteran has asserted her personal opinion that RA developed during service, as demonstrated by "synovitis" during service.  However, the diagnosis and etiology of the Veteran's RA/SLE/MCTD is clearly a complex medical question that is not within the competence of a layperson.  Jandreau, 492 F.3d 1372; Kahana, 24 Vet. App. 428.   Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the March 2012 VA examination report constitutes competent and uncontroverted medical opinion showing that RA was not manifested during service and is not otherwise etiologically related to service.

The Board finds, in reviewing the March 2012 examination report, that the examiner was demonstrably fully informed of the pertinent factual premises and that he provided a fully articulated opinion that was supported by a reasoned analysis.  The March 2012 examination report is accordingly probative under the criteria of Nieves-Rodriguez and may be relied upon by the Board.

The Veteran has submitted numerous internet medical articles discussing the etiology of RA.  She particularly asserts these internet articles make an association between synovitis and RA; thus, the presence of synovitis during service demonstrates the presence of early RA during service.  The Board has considered these medical articles, and notes that a medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, the VA examiner specifically considered whether there is a relationship between in-service "synovitis" and the claimed RA and stated there is no such relationship.  Thus, the treatise evidence submitted by the Veteran is not sufficient to support her claim of service connection.  See Sacks v. West, 11 Vet. App. 314, 317 (1998), holding that treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus.  

In sum, based on the evidence and analysis above the Board has found the Veteran does not have RA that became manifest during service or within a year after her military service, or is otherwise etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for rheumatoid arthritis is denied.


REMAND

The RO denied service connection for lupus based on a determination that the Veteran was not shown to have served at Camp Lejeune, North Carolina, during the period.  The Veteran recently submitted a page from STRs showing she was present in Camp Lejeune during the period January-March 1987, which supports her contention that she was at Camp Lejeune attending training for her military occupational specialty (MOS).

The Veteran had a VA systemic lupus erythematosus (SLE) examination in March 2012.  The examiner diagnosed mixed connective tissue disease (MCTD) that had been diagnosed in approximately 2004.  The examiner stated the Veteran's MCTD became manifest many years after service and for that reason was not likely incurred during service.  The examiner was not asked to express an opinion as to whether the Veteran's lupus/MCTD may be a result of exposure to toxins at Camp Lejeune, presumably because at the time of the examination the Veteran was not acknowledged to have been at Camp Lejeune.  Thus, the medical opinion is insufficient to resolve the issue on appeal, and remand for clarification by the examiner is required.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In regard to evaluation for the service-connected right knee disability, the Veteran testified before the Board that her disability has increased in severity since the last VA knee examination in March 2012.  When a veteran claims that his or her condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him or her with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Return the file to the VA examiner who performed the VA SLE examination in March 2012 for an addendum opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's lupus/MCTD is caused by exposure to toxins at Camp Lejeune, North Carolina in 1987.

The claims folder should be made available to and reviewed by the examiner.  If appropriate, the examiner may consult a rheumatologist or other specialist; if he does so, that fact should be noted in the report.

The rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  The Veteran should also be afforded a VA examination to assess the current severity of her service-connected right knee disability.  The claims folder must be made available to and reviewed by the examiner, and any indicated diagnostic studies should be performed, to include range of motion studies.  All symptomatology associated with the right knee should be reported. 

3.  The AOJ should also perform any additional development indicated.

4.  After completion of the above, review the expanded record and determine if any benefits sought can be granted.  If any benefit sought is not granted in full, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


